                        Case 18-24170-AJC      Doc 84    Filed 04/12/19    Page 1 of 2




           ORDERED in the Southern District of Florida on April 11, 2019.




                                                            A. Jay Cristol, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA

          IN RE:                                                 CASE NO.: 18-24170-AJC
          ASTOR EB-5, LLC.,                                      CHAPTER 11

                 Debtor and Debtor-in-Possession,
                                                    /

                     ORDER GRANTING SHAREHOLDER’S MOTION TO APPROVE
                     SETTLEMENT AND GENERAL RELEASE AGREEMENT, DE 65

             THE M A T T E R c a m e before the court on April 10, 2019 at 10:30 a.m. upon

          ( i) Shareholder’s Motion to Approve Settlement and General Release Agreement (the

          “Shareholder’s Motion”) [DE 65 ], and (ii) Astor EB-5 Funding, LLC’S Response in Opposition

          to Shareholder’s Motion to Approve Settlement and Release Agreement (the “Opposition”) [DE




         {02260053.DOCX.}
               Case 18-24170-AJC         Doc 84     Filed 04/12/19     Page 2 of 2



80]. Having reviewed the Shareholder’s Motion and the Opposition, the record in this Chapter 11

case, having heard argument of counsel, having determined that good cause exists for granting

the requested relief, being otherwise duly advised in the premises, and for the reasons set forth on

the record, all of which are incorporated herein, the Court ORDERS:


       1. The Shareholder’s Motion (DE 65) is hereby GRANTED.

       2. The Settlement Agreement and General Release Agreement attached to the Motion

           (DE 65-1) is hereby approved.

       3. This Order does not impair or impact any rights that Astor EB-5 Funding, LLC or 1651

           Astor LLC. may have.




Submitted by:

RICARDO CORONA, ESQ.
Florida Bar No. 111333
3899 NW 7 Street
Second Floor Miami,
FL 33126 (305) 547-
1234 Phone

The party submitting the order shall serve a copy of the signed order on all required parties and
file with the court a certificate of service conforming with Local Rule 2002-1(F).




{02260053.DOCX.}
